McGraw, Justice,

concurring:

I am prompted to concur in the majority opinion to briefly emphasize the importance of this case to the operation of an efficient and fair Workmen’s Compensation system.
The majority recognizes that once the government establishes a prog-am distributing benefits, it must employ certain basic procedures to ensure that the operation of the system does not undermine the human dignity and self-respect of persons who seek those benefits. A claimant’s benefits cannot be terminated without affording certain minimal procedural due process protections. In regard to the issue of how much due process is due, the majority’s accommodation of the competing considerations in this case is supported by law, logic, and common sense.
Assuring that all parties to the compensation system are accorded their constitutional rights and treated *129fairly is significant and important for yet another reason. The system is the exclusive legal mechanism available for compensating victims of negligently caused occupational accidents, as well as for injuries occurring in the course of and the result of employment. See, Mandolidis v. Elkins Industries, Inc., _ W. Va. _, 246 S.E.2d 907 (1978). The system thus substantially restricts an employee’s explicit, fundamental constitutional right of access to the courts. See, W. Va. Const. Art. Ill § 17.
This Court has been especially concerned with appeals in Workmen’s Compensation cases and has been sensitive to the claims made by injured workmen and their dependents. This fact has not gone unnoticed. See, e.g., Flannery, Beeson, Bradley, Goddard, “The Expanding Role of the West Virginia Supreme Court of Appeals in the Review of Workmen’s Compensation Appeals” 81 W. Va. L. Rev. 1 (1978). This case should be seen as but one in succession of important, beneficially corrective, remedial pronouncements by this Court in this area of the law. In the long run, this decision should prove beneficial to all participants of the compensation system and to the general public.